Citation Nr: 0533032	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  01-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected 
bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Los Angeles RO.  In June 2003, the Board 
remanded the case for additional development of the evidence, 
and to satisfy certain due process considerations.  In 
November 2004, the Board remanded the case to ensure full 
compliance with the directives of the previous remand.

The November 2004 remand by the Board also ordered issuance 
of a statement of the case (SOC) in the matters of 
entitlement to secondary service connection for a low back 
disability and for bilateral hip disability.  Such SOC was 
issued in February 2005.  The veteran did not perfect an 
appeal in these matters by submitting a substantive appeal, 
and they are not before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
any current right or left knee disability was either caused 
or aggravated by the veteran's bilateral Achilles tendonitis.


CONCLUSION OF LAW

Service connection for a bilateral knee disability as 
secondary to service-connected Achilles tendonitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The June 2000 SOC, April 2001 and June 2005 supplemental SOCs 
(SSOCs), and letters in January 2000, May 2000, April 2001, 
August 2003, and January 2005, all provided at least some 
VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing service connection, and the bases 
for the denials of the claims.  In particular, the April 
2001, August 2003, and January 2005 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claims, advised him of what type of evidence 
would be pertinent to the claims, and advised him to identify 
evidence for VA to obtain and to submit any evidence in his 
possession.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by letters in April 
2001, August 2003, and January 2005 (including, at p. 2, of 
the January 2005 letter, to submit any evidence in his 
possession pertaining to the claims).  He was given ample 
time to respond and the claim was subsequently readjudicated.  
See June 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  VA has 
arranged for the veteran to be examined and secured medical 
advisory opinions.  He has not identified any pertinent 
evidence that remains outstanding.  Accordingly, the Board is 
satisfied that the RO has complied with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II. Factual Background

The veteran's service medical records contain no mention of 
knee complaints, treatment, or diagnosis.

On September 1977 VA examination, the veteran complained of 
heel pain that extended up to the knee area.

December 1997 X-ray of the right knee by the Santa Barbara 
County Health Care System were interpreted as showing a 
normal right knee.

A December 1997 record of VA treatment notes a history of 
right knee pain in recent years.  The diagnosis was right 
knee pain.

On February 1998 VA examination, the veteran reported 
intermittent right knee pain since service.  He recalled no 
injury to the left knee, but reported intermittent left knee 
pain in recent years.  The diagnosis was patellofemoral 
syndrome.
A July 1999 record of VA treatment notes decreased range of 
motion in the knees and an assessment of degenerative joint 
disease.  In June 2002, the veteran received follow-up care 
for knee pain.  It was noted that he had recent athroscopic 
surgery on the right knee.

On April 2003 VA examination, the veteran complained of right 
knee instability.  X-rays of the knee were interpreted as 
unremarkable.

On November 2003 VA examination, the veteran reported that he 
had bilateral knee pain over the years.  He indicated that he 
re-injured his right knee in 1988 or 1989 and was treated 
privately.  He reportedly had athroscopic surgery after that.  
The examiner noted that X-rays of the knees were normal.  The 
diagnoses were left knee strain and right knee patellofemoral 
syndrome.  The physician opined that the veteran's left knee 
strain was not likely related to bilateral chronic Achilles 
tendonitis.  As for the other knee, the opinion was that the 
chronic Achilles tendonitis had not caused injury to the 
right knee or aggravated the condition of the right knee, 
based on the absence of evidence that such relationships 
existed. 

September 2004 X-rays were interpreted as showing no evidence 
of arthritis.  

January 2005 magnetic resonance imaging MRIs produced 
impressions of grade 2 strain in the fibular collateral 
ligament and moderate suprapatellar joint effusion on the 
right knee and mild chondromalacia of the left patella.  

On March 2005 examination by an orthopedic specialist on 
behalf of VA, the veteran complained of bilateral knee pain, 
right greater than left.  It was noted that he did not walk 
with a limp.  X-rays revealed minimal degenerative changes in 
both knees.  The diagnosis was very minimal degenerative 
arthritis in both knees.  The physician reviewed the claims 
file and opined that the bilateral knee arthritis was not 
likely to be secondary to the veteran's service-connected 
Achilles tendonitis.  The physician noted that the condition 
of the veteran's knees was degenerative in nature, and was 
due partly to genetics, age, and his obesity.  With respect 
to the Merck Manual 17th Edition's description of 
patellofemoral pain as being caused by tight heel cord, the 
physician noted that on examination of the veteran's ankles, 
there was full dorsiflexion and no tightness of the heel 
cord.  The opinion, therefore, was that the veteran's knee 
pain was not patellofemoral pain, as indicated in the Merck 
Manual, and the condition was very fairly degenerative 
arthritis of both knees.  In an addendum prepared in late May 
2005, the orthopedic specialist noted that the veteran's 
service medical records did not report any knee injury, gait 
abnormalities, or favoring one leg over the other.  The 
specialist affirmed the prior diagnosis and opinion.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is neither shown nor alleged that a knee disability became 
manifested (and was incurred or aggravated) in service.  
Notably, a March 1998 rating decision denied direct service 
connection for a right knee disability; and the veteran has 
not sought to reopen the claim.  Instead, he raises a 
secondary service connection theory of entitlement, i.e., 
that his bilateral knee disability is proximately due to his 
bilateral Achilles tendonitis.  

There are three threshold requirements that must be met to 
establish secondary service connection:  1.) There must be 
competent evidence, a medical diagnosis, of the disability 
for which service connection is sought.  2.) There must be a 
disability which is already service connected. and  3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service connected disability.  

Here, there is ample evidence of current bilateral knee 
disability.  The record shows diagnoses of left knee strain 
and right knee patellofemoral syndrome (November 2003 VA 
examination) and of bilateral minimal degenerative arthritis 
(March 2005 examination on behalf of VA).  Bilateral Achilles 
tendonitis is service connected; so the second of the above-
listed requirements is also met.  However, the only competent 
evidence (medical opinions) specific as to a relationship 
between the veteran's service connected Achilles tendonitis 
and his knee disabilities, however diagnosed, is to the 
effect that they are unrelated.  Accordingly, the third 
above-listed threshold requirement for establishing secondary 
service connection is not satisfied.  The veteran's belief 
that his bilateral knee disability was caused by his service-
connected bilateral Achilles tendonitis is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  


ORDER

Service connection for bilateral knee disability as secondary 
to bilateral Achilles tendonitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


